                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

MICHAEL STREETER,

                     Plaintiff,                                4:18CV3077

       vs.
                                                        PROGRESSION ORDER
SAEILO, INC.,                                               (AMENDED)

                     Defendant.


      IT IS ORDERED that the Joint Motion to Extend (Filing No. 40) is granted, and the
Progression Order (Filing No. 37) is amended as follows:

      1)     The deadlines for complete expert disclosures1 for all experts expected to
             testify at trial for the defense, (both retained experts, (Fed. R. Civ. P.
             26(a)(2)(B)), and non-retained experts, (Fed. R. Civ. P. 26(a)(2)(C)), is May
             20, 2019.

      2)     The deposition deadline is July 8, 2019.

      3)     The deadline for filing motions to dismiss and motions for summary
             judgment is July 8, 2019.

      4)     The deadline for filing motions to exclude testimony on Daubert and related
             grounds is July 8, 2019.

      5)     Motions in limine shall be filed seven days before the pretrial conference. It
             is not the normal practice to hold hearings on motions in limine or to rule on
             them prior to the first day of trial. Counsel should plan accordingly.

      6)     The parties shall comply with all other stipulations and agreements recited
             in their Rule 26(f) planning report that are not inconsistent with this order.


      1
         While treating medical and mental health care providers are generally not
considered “specially retained experts,” not all their opinions relate to the care and
treatment of a patient. Their opinion testimony is limited to what is stated within their
treatment documentation. As to each such expert, any opinions which are not stated
within that expert’s treatment records and reports must be separately and timely
disclosed.
7)    All requests for changes of deadlines or settings established herein shall be
      directed to the undersigned magistrate judge, including all requests for
      changes of trial dates. Such requests will not be considered absent a
      showing of due diligence in the timely progression of this case and the
      recent development of circumstances, unanticipated prior to the filing of the
      motion, which require that additional time be allowed.


Dated this 19th day of April, 2019.


                                        BY THE COURT:

                                        s/ Cheryl R. Zwart
                                        United States Magistrate Judge




                                    2
